Long, J.
This case was in this Court before* and is reported in 75 Mich. 84. It has again been tri’ed* and verdict directed in favor of the defendant. The court directed the jury that the case in. all respects was as it appeared upon the former trial* and that* under the ruling made by this Court upon the former record* defendant was entitled to their verdict.
Whether or not the court was right in the reasons given for directing a verdict in favor of defendant is immaterial* inasmuch as we think* under plaintiff's own testimony, it is shown that the deceased came to his death from injuries received by reason of his own negligence. It appears without contradiction that he had been directed by the officers of the defendant company not to w;ork at the pump during the time the men at the windlass were raising or lowering the buckets. He knew* at the time* that the buckets were being so used.
As this must dispose of the case* the other questions will not be discussed.
Judgment is affirmed.
The other Justices concurred.